 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       KEITH RAWLINS,

 9                               Plaintiff,                  CASE NO. C19-466-TSZ-BAT

10           v.                                              ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
11       DON MARLOW, et al.,

12                               Defendant.

13          Plaintiff, a detainee at the Skagit County Justice Center, filed a 42 U.S.C. § 1983 civil
14   rights action alleging a violation of the Eighth Amendment. On May 23, 2019, plaintiff filed a
15   motion for appointment of counsel. Dkt. 12. The Court DENIES the motion without prejudice.
16          There is generally no right to counsel in a civil action. See Campbell v. Burt, 141 F.3d
17   927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under 28
18   U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections Corp.
19   of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). To determine if “exceptional circumstances” exist,
20   the Court considers “the likelihood of success on the merits as well as the ability of the [plaintiff]
21   to articulate his claims pro se in light of the complexity of the legal issues involved.” Weygandt
22   v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
23



     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 1
 1          Plaintiff argues the Court should appoint counsel because he cannot afford to hire

 2   counsel, his detention “in segregation” limits his ability to litigate, the jail has an inadequate law

 3   library, he lacks funds for legal supplies, he lacks the ability to investigate his case, he expects

 4   that it will be difficult to obtain discovery and counsel could better litigate the case. Dkt. 12.

 5          The Court has reviewed the record and concludes plaintiff has not established there are

 6   “exceptional circumstances” to support his request for appointment of counsel. The complaint

 7   herein, plaintiff’s prior requests for legal materials, and the instant motion demonstrate his ability

 8   to articulate his claims pro se in light of the complexity of the legal issues involved. Plaintiff’s

 9   complaints regarding limited access to the law library, segregation, and limited knowledge of the

10   law are not exceptional circumstances as he fails to show how this places him in a position any

11   different from other pro se prisoner plaintiffs. In addition, this is not a complex case involving

12   complex facts or law. The complaint alleges plaintiff is housed in a jail that lacks hot water for

13   showers; there is sewage seeping into the prisoner’s day room, the toilets are plugged, cannot be

14   flushed, and overflow, and there is insect infestation due to the jail’s unsanitary condition.

15   Appointment of counsel is thus not presently justified, and the Court DENIES the motion (Dkt.

16   12) without prejudice. The Clerk shall provide a copy of this Order to plaintiff and counsel for

17   defendants

18          DATED this 24th day of May, 2019.

19

20                                                                A
                                                            BRIAN A. TSUCHIDA
21                                                          United States Magistrate Judge

22

23



     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 2
